                                                                   Case 2:19-bk-24804-VZ              Doc 468 Filed 03/18/20 Entered 03/18/20 11:37:05                            Desc
                                                                                                       Main Document     Page 1 of 6


                                                                   1    Richard M. Pachulski (CA Bar No. 90073)
                                                                        Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2    Malhar S. Pagay (CA Bar No. 189289)
                                                                        PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3    10100 Santa Monica Blvd., 13th Floor
                                                                        Los Angeles, California 90067
                                                                   4    Telephone: 310/277-6910
                                                                        Facsimile: 310/201-0760
                                                                   5    E-mail: rpachulski@pszjlaw.com
                                                                                 jdulberg@pszjlaw.com
                                                                   6             mpagay@pszjlaw.com

                                                                   7    Attorneys for Debtor and Debtor in Possession

                                                                   8
                                                                                                        UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                                   LOS ANGELES DIVISION
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       In re:                                                  Case No.: 2:19-bk-24804-VZ
                                                                  12
                                                                       YUETING JIA,1
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                           Chapter 11
                                           ATTORNEYS AT LAW




                                                                                                           Debtor.
                                                                  14                                                           THIRD STIPULATION TO EXTEND DEADLINE
                                                                                                                               PURSUANT TO FED. R. BANKR. P. 4007(C) AS
                                                                  15                                                           TO LIUHUAN SHAN

                                                                  16
                                                                                                                               [No Hearing Required]
                                                                  17

                                                                  18

                                                                  19             This Stipulation (the “Stipulation”), is made by and between Yueting Jia, debtor and debtor
                                                                  20    in possession (the “Debtor”) in the above-captioned chapter 11 case (the “Chapter 11 Case”), and
                                                                  21    Liuhuan Shan (“Liuhuan” and, together with the Debtor, the “Parties”), with reference to the
                                                                  22    following facts.
                                                                  23                                                              RECITALS
                                                                  24             A.       On October 14, 2019, the Debtor filed a voluntary petition under chapter 11 of title 11
                                                                  25    of the United States Code (the Bankruptcy Code”) in the District of Delaware.
                                                                  26             B.       The date first set for the Debtor’s meeting of creditors pursuant to section 341(a) of
                                                                  27
                                                                        1
                                                                  28     The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
                                                                        91 Marguerite Drive, Rancho Palos Verdes, CA 90275.
                                                                   Case 2:19-bk-24804-VZ           Doc 468 Filed 03/18/20 Entered 03/18/20 11:37:05                    Desc
                                                                                                    Main Document     Page 2 of 6


                                                                   1   the Bankruptcy Code in the Chapter 11 Case was December 6, 2019.

                                                                   2           C.      On December 19, 2019, the Chapter 11 Case was transferred to the United States

                                                                   3   Bankruptcy Court for the Central District of California (the “Bankruptcy Court”).

                                                                   4           D.      Federal Rule of Bankruptcy Procedure 4007(c) states, in pertinent part, “…. a

                                                                   5   complaint to determine the dischargeability of a debt under § 523(c) shall be filed no later than 60

                                                                   6   days after the first date set for the meeting of creditors under § 341(a).” Therefore, the initial

                                                                   7   deadline to file a complaint to determine the dischargeability of a debt under Bankruptcy Code

                                                                   8   section 523(c) in the Chapter 11 Case was February 4, 2020 (the “Rule 4007(c) Deadline”).

                                                                   9           E.      On February 4, 2020, the Parties entered into and filed a Stipulation to Extend

                                                                  10   Deadline Pursuant to Fed. R. Bankr. P. 4007(C) As to Liuhuan Shan [Docket No. 294] (the “First

                                                                  11   Stipulation”), which was approved by order entered on February 6, 2020 [Docket No. 307]. The
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   First Stipulation extended the Rule 4007(c) Deadline from February 4, 2020, to February 18, 2020.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           F.      On February 14, 2020, the Parties entered into and filed a Second Stipulation to
                                           ATTORNEYS AT LAW




                                                                  14   Extend Deadline Pursuant to Fed. R. Bankr. P. 4007(C) As to Liuhuan Shan [Docket No. 332] (the

                                                                  15   “Second Stipulation”), which was approved by order entered on February 18, 2020 [Docket No. 340]

                                                                  16   (the “Second Stipulation Order”). The Second Stipulation further extended the Rule 4007(c)

                                                                  17   Deadline from February 18, 2020, to March 19, 2020. The Court, in its Second Stipulation Order,

                                                                  18   ordered that “[a]ny subsequent requests for further extensions must contain a specifically outlined

                                                                  19   cause and an explanation why the 2nd extension was insufficient.”

                                                                  20           G.      The Parties believe that sufficient cause exists for an additional extension of the Rule

                                                                  21   4007(c) Deadline for another sixty (60) days beyond the extension granted pursuant to the Second Stipulation

                                                                  22   Order, due to the following events since the filing of the Second Stipulation:

                                                                  23                   1. The Parties’ counsel have engaged in discussions regarding the basis of Liuhuan’s claims

                                                                  24                       against the bankruptcy estate as well as questions regarding the progress of the Chapter

                                                                  25                       11 Case, the status of discussions between the Debtor and the Official Committee of

                                                                  26                       Unsecured Creditors (the “Committee”) in respect of a consensual Plan, the Debtor’s

                                                                  27                       proposed debtor in possession financing, and other issues.

                                                                  28

                                                                                                                              2
                                                                   Case 2:19-bk-24804-VZ            Doc 468 Filed 03/18/20 Entered 03/18/20 11:37:05                      Desc
                                                                                                     Main Document     Page 3 of 6


                                                                   1                  2. The Debtor’s representatives have been in communication with Liuhuan’s spouse to

                                                                   2                      facilitate due diligence in the People’s Republic of China (“PRC”) regarding Liuhuan’s

                                                                   3                      claims.

                                                                   4                  3. Liuhuan’s counsel has been in contact with counsel for the Committee in order to

                                                                   5                      ascertain the status of the Committee’s due diligence in the Chapter 11 Case and

                                                                   6                      to formulate Liuhuan’s position regarding the Plan.

                                                                   7                  4. Liuhuan’s counsel has provided counsel for the Debtor with voluminous documentation

                                                                   8                      in both English and Chinese in support of Liuhuan’s claims. The Debtor, his advisors

                                                                   9                      and his professionals are beginning their review of such documentation.

                                                                  10                  5. The outbreak of Coronavirus in the PRC, the United States and other parts of the world

                                                                  11                      has delayed, and is likely to continue to delay, the ability of the Parties and their
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                      respective professionals to conclude their due diligence and discussions regarding
                                        LOS ANGELES, CALIFORNIA




                                                                  13                      Liuhuan’s claims and any allegations of nondischargeability in respect of such claims.
                                           ATTORNEYS AT LAW




                                                                  14                  6. The Parties have agreed to continue discussions regarding the issues set forth herein in

                                                                  15                      good faith.

                                                                  16          H.      In light of the ongoing discussions to date and to allow for adequate time to address

                                                                  17   all remaining issues, the Parties have accordingly agreed to a further extension of the Rule 4007(c)

                                                                  18   Deadline on the terms set forth below.

                                                                  19          NOW, THEREFORE, it is hereby agreed between the Parties, as follows:

                                                                  20          1.      The Rule 4007(c) Deadline, only as to Liuhuan, shall be further extended from March

                                                                  21   19, 2020, to May 18, 2020.

                                                                  22          2.      Nothing in this Stipulation shall in any way be construed as or deemed to be evidence

                                                                  23   of or reflect an admission on behalf of any Party regarding any claim or right that such Party may

                                                                  24   have against any other Party unless such claim or right is specifically addressed in this Stipulation.

                                                                  25          3.      This Stipulation may not be modified, amended, altered, changed, or waived except in

                                                                  26   a writing signed by all of the Parties.

                                                                  27          4.      Each of the signatories hereto represents and warrants that s/he is authorized to enter

                                                                  28   into this Stipulation by each entity on whose behalf s/he is executing the Stipulation.

                                                                                                                              3
                                                                   Case 2:19-bk-24804-VZ         Doc 468 Filed 03/18/20 Entered 03/18/20 11:37:05                   Desc
                                                                                                  Main Document     Page 4 of 6


                                                                   1          5.      The Parties agree that there are no third-party beneficiaries to this Stipulation.

                                                                   2          6.      This Stipulation may be executed in multiple counterparts by facsimile or email

                                                                   3   signatures, each of which shall be deemed an original. A facsimile or email signature delivered by

                                                                   4   portable data format (.pdf) shall be deemed an original.

                                                                   5          7.      This Stipulation and the communications in connection with its negotiation will not

                                                                   6   be introduced into evidence in the trial of or in any deposition relating to any claims or causes of

                                                                   7   action between the Parties, or be used in any manner in any litigation or otherwise, except to enforce

                                                                   8   the terms of the Stipulation.

                                                                   9          8.      The Bankruptcy Court shall retain exclusive jurisdiction to resolve any dispute arising

                                                                  10   from or related to the interpretation or enforcement of this Stipulation, to the fullest extent of the

                                                                  11   Bankruptcy Court’s authority under applicable law.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       Dated: March 18, 2020                       PACHULSKI STANG ZIEHL & JONES LLP
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14                                               By          /s/ Malhar S. Pagay
                                                                                                                           Richard M. Pachulski
                                                                  15                                                       Jeffrey W. Dulberg
                                                                                                                           Malhar S. Pagay
                                                                  16
                                                                                                                           Attorneys for Debtor and Debtor in
                                                                  17                                                       Possession
                                                                  18
                                                                       Dated: March 18, 2020                       CURTIS, MALLET-PREVOST, COLT &
                                                                  19                                               MOSLE LLP
                                                                  20
                                                                                                                   By
                                                                  21                                                       Lynn P. Harrison III
                                                                                                                           Peter Buenger
                                                                  22

                                                                  23                                                       Attorneys for Creditor, Liuhuan Shan

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                           4
            Case 2:19-bk-24804-VZ                 Doc 468 Filed 03/18/20 Entered 03/18/20 11:37:05                                       Desc
                                                   Main Document     Page 5 of 6

                                         PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify):
        THIRD STIPULATION TO EXTEND DEADLINE PURSUANT TO FED. R. BANKR. P. 4007(C) AS TO LIUHUAN SHAN
 will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
 manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 March 18, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) March 18, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
 case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 18, 2020, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


  VIA PERSONAL DELIVERY
  United States Bankruptcy Court
  Central District of California
  Attn: Hon. Vincent Zurzolo
  Edward R. Roybal Federal Bldg./Courthouse
  255 East Temple Street, Suite 1360
  Los Angeles, CA 90012
                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 18, 2020               Sophia L. Lee                                                   /s/Sophia L. Lee
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:328411.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 468 Filed 03/18/20 Entered 03/18/20 11:37:05                                       Desc
                                              Main Document     Page 6 of 6


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inforuptcy.com
         ;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Claire K Wu ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:328411.1 46353/002
